In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00080-CV



        CANDIDO JOHN CANIGLIO, Appellant

                           V.

            MICHAEL J. WOODS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CV-19-44288




      Before Morriss, C.J., Burgess and Stevens, JJ.
              Opinion by Justice Stevens
                                        OPINION
       Michael J. Woods sued Candido John Caniglio for breach of contract and a declaration of

rights pursuant to a farm lease agreement. According to Woods, although Caniglio leased the

exclusive right to harvest hay on his 107-acre farm to Woods through December 31, 2020, Caniglio

harvested the hay himself. In urging the trial court to grant a temporary injunction enjoining

Caniglio from interfering with his rights under the farm lease agreement, Woods argued Caniglio’s

continued use of the property would “result in loss of income to Woods and cause him to spend

substantial sums of money.”

       Canigilio filed this interlocutory appeal from the trial court’s order granting Woods’

temporary injunction arguing, among other things, that Woods failed to demonstrate the element

of irreparable harm. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (Supp.). Because we

conclude that the temporary injunction fails to adequately recite specific reasons supporting the

finding of irreparable harm, as required by Rule 683 of the Texas Rules of Civil Procedure, we

will, without the need to rule on any substantive issues between the parties, vacate the temporary

injunction order and remand this matter to the trial court for further proceedings.

       “Temporary injunctions are issued to preserve the status quo until trial on the merits.”

Good Shepherd Hosp., Inc. v. Select Specialty Hosp.-Longview, Inc., 563 S.W.3d 923, 927 (Tex.

App.—Texarkana 2018, no pet.) (citing Hartwell v. Lone Star, PCA, 528 S.W.3d 750, 759 (Tex.

App.—Texarkana 2017, pet. dism’d)). Before a temporary injunction can issue, “there must be

proof of ‘(1) a cause of action against the defendant; (2) a probable right to the relief sought; and

(3) a probable, imminent, and irreparable injury in the interim.’” Id. (quoting Hartwell, 528
2
S.W.3d at 759). A temporary injunction must adequately address these elements pursuant to Rule

683 of the Texas Rules of Civil Procedure.

       “In relevant part, [Rule] 683 requires every order granting a temporary injunction to state

the reasons for its issuance and to be specific in its terms.” Id. at 928 (quoting Indep. Capital

Mgmt., L.L.C. v. Collins, 261 S.W.3d 792, 795 (Tex. App.—Dallas 2008, no pet.) (citing TEX. R.

CIV. P. 683)). “The requirements of rule 683 are mandatory and must be strictly followed.” Id.

(quoting Collins, 261 S.W.3d at 795) (citing Qwest Commc’ns Corp. v. AT & T Corp., 24 S.W.3d
334, 337 (Tex. 2000) (per curiam); InterFirst Bank San Felipe, N.A. v. Paz Constr. Co., 715
S.W.2d 640, 641 (Tex. 1966) (per curiam))). “If a temporary injunction order fails to comply with

the requirements of rule 683, it is void.” Id. (quoting Collins, 261 S.W.3d at 795) (citing Qwest

Commc’ns Corp., 24 S.W.3d at 337; AutoNation, Inc. v. Hatfield, 186 S.W.3d 576, 581 (Tex.

App.—Houston [14th Dist.] 2005, no pet.))).

       While the trial court’s order concludes that Woods would suffer irreparable harm, it should

also have “recite[d] facts supporting [that] determination” in order to satisfy Rule 683. Id. at 929.

“An injury is irreparable if the injured party cannot be adequately compensated in damages or if

the damages cannot be measured by any certain pecuniary standard.” Butnaru v. Ford Motor Co.,

84 S.W.3d 198, 204 (Tex. 2002). Woods’s prayer for injunctive relief stated that the harm he faced

if the injunction were not granted would be “loss of income . . . [and] substantial sums of money.”

The trial court’s order merely recites:

       Unless Defendant Coniglio is deterred . . . , Plaintiff will suffer imminent and
       irreparable injury without an adequate remedy at law, in that he would be denied
       the agreed and reasonable use of the leased property free from obstructions and
       restrictions on that right sought to be imposed by Defendant.
                                                 3
For that reason, the trial court enjoined Coniglio from “interfering with and preventing Woods’s

rightful and exclusive use of the leasehold for hay harvesting purposes” and “[c]utting[,] baling,

transporting and/or using hay on the subject property and refusing to allow Wood[s] to harvest the

hay as needed.”

       While the order states that Woods would be unable to use the property, it contains no

explanation as to why any resulting harm from Woods’s inability to use the property was

irreparable such that it could not be compensated with money damages against Caniglio. Since

the order did not show “‘the facts the trial court relied on,’ the finding [of irreparable harm] was

improperly conclusory.” Good Shepherd Hosp., 563 S.W.3d at 929–30 (quoting Collins, 261
S.W.3d at 796 (citing In re Chaumette, 456 S.W.3d 299, 306 (Tex. App.—Houston [1st Dist.]

2014, orig. proceeding); Kotz v. Imperial Capital Bank, 319 S.W.3d 54, 56–57 (Tex. App.—

San Antonio 2010, no pet.))).

       Because the trial court’s temporary injunction does not satisfy the requirements of Rule

683, we conclude that it is void. We vacate the trial court’s order and remand the case to the trial

court for further proceedings.




                                              Scott E. Stevens
                                              Justice

Date Submitted:        December 17, 2019
Date Decided:          December 18, 2019


                                                 4